AO 24513{Rev. WAED lli'l()] Judgment in ii Crimina| Citsc

 

Sheet l I{eviscd by WAED - 02}]7 n n :l|Lnt::"l!E_,-_r:§, .,~~
Ei'\' T§RN D|STF\’rCT t’_JF ‘i”-.-'.»\I-;t!|rlGTOP|
UNITED STATES DISTRICT COURT Ngv 1 ii 2913

Eastern District of Washington _
EEAN F. i.'|C,‘i‘i.-'O‘r’, Cl_l Fir<

.__________l_`_l__é___i_”-l,`_ i__;i.-|:r»iii“i'
UNITED sTA'rEs OF AMERtCA JUDGMENT IN A CRIMINALSEUK`S‘E""“"""’“ "
\r'.
wiLLtAM MARTIN SHAWL. case Number: z:is_cn_uoasz_wmi

USM Number: 10902-085
Williarn Miles Popc

 

Dei`cndant's Attomc_\'

ij
|:l

THE DEFENDANT:

® pleaded guilty to count(s) Count l oftlte lndictment

 

g pleaded nolo contendere to count(s)
which was accepted by the court.

 

m was found guilty on count(s) after a
plea of` not guilly.

 

'l"he defendant is adjudicated guilty ol`thesc ol`l`enses:
Titte & Section f Nnture of Offense Oft`ense Ended Count
18 U.S.C. §§ 75 l(a}, 4082(:1) - liscapc Froin Custody 071()3¢'2{)| 8 I

'l`he defendant is sentenced as provided in pages 2 through 7 ofthis judgment The sentence is imposed pursuant to the
Sentencing Rcf`orm Act of 1984.

m The defendant has been found not guilty on count(s)
ij couni(s) |Il is |Il are dismissed on the motion urine united Siaies

 

 

lt is ordered that thc defendant must notify the Unit_ed States attorney for this district within 30 days of any change of namc, residence, or
mailin address until all fincs, restitution. costs, and special assessments imposed b_y thisjudgmcnt are fully paid. Ifordered to pay resiitution,
the de endant must notify the court and United States attorney of material c ranges m economic circumstances

lli’lBi'ZOlS

D£l[c of lmposition ol`__Judgrncn_t_

/»M

Signaltirc ol`Jtldge

 

'l`he I'loriorable Wm_ Fremming Nielsen Seuior .Iudge, U.S. Disirict Coiirt
Name and 'l`itlc of]udge

/////s¢F //J '/

 

Date

AO 2458 (Rev. WAED l l/16) Judgment in a Criminal Case judgmcm __ page 2 0{7
Sheet 2 - lmprisonment

DEFENDANT: WlLLlAM MARTIN SHAWL
Case Number: 2: l 8-CR-00062-WFN-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 36 Months as to Count l

With credit for any time served.

El The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody of the United States Marshal.

U The defendant shall surrender to the United States Marshal for this district:

I:I at l:l a.m. El p.m. on

 

E] as notified by the United States Marshal.
I:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[:l before 2 p.m. on
El as notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed thisjudgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
uNiTeD sTATes MARSHAL
By

 

DEPUTY UN|TED STATES MARSHAL

AO 245B (Rev. WAED ll/lé) Judgment in aCrimina| Case judgment __ page 3 of 7
Sheet 3 - Supervised Re|ease

DEFENDANT: WlLLlAM MARTIN SHAWL
Ca$e Number: 2: l 8-CR-00062-WFN-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 3 Years

MANDATORY CONDITIONS

l. ¥ou must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090| , et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which

lZ
E
you reside, work, are a student, or were convicted of a qualifying offense. (checlc if applicable)

6. I:l You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this coun as well as with any other conditions on the
attached page.

AO 2458 (Rev. WAED ll/l6) ludgment in a Crimina| Case

Judgment » Page 4 of 7
Sheet 3A - Supervised Release

DEFENDANT: WlLLlAM MARTlN SHAWL
Case Number: 2:18-CR-00062-WFN-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

13.

You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

Atier initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation ofiicer as instructed.

Vou must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If` you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

lf this judgment imposes restitution, a fine, or special assessment, it is a condition of` supervised release that you pay in
accordance with the Schedule of Payments sheet of thisjudgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overvr'ew of Probarion and Supervised
Release Condi`rions, available at: wcou_rts_.gg.

Defendant's Signature Date

 

 

AO 2458 (Rev. WAED | l/16) .ludgrnent in a Crirninal Case
Sheet 3D - Supervised Rclease

.ludgment ~ Pagc 5 of 7

DEFENDANT: WlLLlAM MARTIN SHAWL
Case Number: 2:18-CR-00062-WFN-l

SPECIAL CONDITIONS OF SUPERVISION

l. lf you pose a risk to another person or an organization, the probation officer may seek permission from the court to require you to
notify that person or organization about the risk. If the court approves, you must provide the notification. The probation officer may
contact the person or organization to confirm that you have provided the proper notification.

2. You must not have direct contact with any child you know or reasonably should know to be under the age of 18, not including your
own children, without the permission of the probation officer. lf you do have any direct contact with any child you know or reasonably
should know to be under the age of 18, not including your own children, without the permission of the probation officer, you must
report this contact to the probation officer within 24 hours. Direct contact includes written communication, in-person communication,
or physical contact. Direct contact does not include incidental contact during ordinary daily activities in public places.

3. You must not be employed in any occupation, business, or profession, or participate in any volunteer activity which provides access
to children under the age of 18, unless authorized by the supervising officer.

4. You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision
Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the premises
may be subject to search.

5. You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter into and
successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare upon
further order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow full reciprocal
disclosure between the supervising officer and treatment provider.

6. You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed by
the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances

7. You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must abstain from alcohol
and must submit to urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than 6 tests per month, in
order to confirm continued abstinence from this substance.

8. You must complete a sex offender evaluation, which may include psychological and polygraph testing. You must pay according to
your ability and allow the reciprocal release of information between the evaluator and supervising officer.

AO 2458 (Rev. WAED 11/16) Judgment in a Criminal Case

ludgment »~ Page 6 of 7
Sheet 5 - Criminal Monetary Pcnaltics

DEFENDANT: WILLIAM MART|N SHAWL
Case Number: 2:18-CR-00062-WFN-l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JV'I`A Assessment* Fine Restitution
TOTALS $lO0.00 $.00 $.00 $.00
[:] The determination of` restitution is deferred until . An AmendedJudgmem in a Criminal Case (A0245C) will be

entered aher such detennination.
[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

ll` the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Ngme of Payee Total Loss** Restitution Ordered Priority or Percentage
[:] Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day aher the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
[:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived
n for the m fmc m

I:] the interest requirement for the I:I fine I:\ restitution is modified as follows:

l:|

restitution

' Justice for Victims of Traf`ficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, IIOA. and l 13A of Title 18 for offenses committed on or aider
September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. WAED l |/|6) Judgment in a Crimina| Case

.Iudgment -- Fagc 7 of 7
Sheet 6 - Schedule of Payments

DEFENDANT: WlLLlAM MARTlN SHAWL
Case Number: 2:18-CR-00062-WFN-l

SCHEDULE OF PAYMENTS

l~laving assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A l:l Lump sum payments of $ due immediately, balance due
L“_'] not later than , or
[:| in accordance with [:] C, [:] D, |:| E, or |:| F below; or
B g Payment to begin immediately (may be combined with |:| C, |:] D, or g F below); or
C m Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) aher the date of this judgment; or
D |'_'| Payment in equal (e.g., weekly. monrhly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) aher release from imprisonment to a
term of supervision; or
E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F E Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP lnmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
defendant's net household income, whichever is larger, commencing 30 days afier the defendant is released from imprisonment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

l:l The defendant shall pay the cost of prosecution.
I'_`I The defendant shall pay the following court cost(s):

I:l The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7)1V'1`A Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

